Order, Supreme Court, New York County, entered on July 18, 1975, confirming the report of the Special Referee and directing the turnover of the security deposit less the rent for the first half of the final month of the lease term, unanimously modified, on the law and the facts, to direct said turnover less the rent for the full final month of the lease term, and otherwise affirmed, without costs and without disbursements. The tenant having removed in the middle of the last month of the lease term, and the landlord having entered, in this action wherein an assignee for the benefit of creditors sues for the turnover of the security deposit, the Special Referee determined that the landlord having entered by changing the lock, deprived the tenant of the use of the premises sufficient to terminate the lease. However, paragraph 13 of the lease provides in part that if, during the last month of the term, the tenant shall have substantially removed its property, the landlord may immediately enter without abatement of rent. Accordingly, the landlord is entitled to payment of rent for the full last month of the lease rather than only for half that month. Concur—Kupferman, J. P., Murphy, Lupiano, Silverman and Lane, JJ.